Citation Nr: 1817872	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-34 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for residuals of a fractured nose with deviated nasal septum and mild recurring pharyngitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1961 and from June 1962 to June 19, 1965.  His period of service from June 20, 1965 to November 10, 1966 is under other than honorable conditions, and as such, is a bar to VA benefits.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2015 and October 2015 by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  

The Veteran requested a Board hearing in his June 2017 VA Form 9.  In an October 2017 letter, he was informed that his hearing was scheduled for December 2017; however, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Unappealed April 1976 and October 1993 rating decisions denied service connection for bilateral hearing loss.

2.  Unappealed October 1995 and April 2004 rating decisions denied reopening the claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence received since the April 2004 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  Tinnitus was not present during service or within one year of service and the Veteran has denied tinnitus during the period of the claim; tinnitus is not causally or etiologically related to service.

5.  The residuals of a fractured nose are manifested by no more than 50 percent obstruction of both nasal passages; the disability has not resulted in nasal polyps or incapacitating episodes due to sinusitis.


CONCLUSIONS OF LAW

1.  The April 1976 and October 1993 rating decisions denying service connection for bilateral hearing loss are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  The October 1995 and April 2004 rating decisions denying reopening the claim of entitlement to service connection for bilateral hearing loss are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, (2012); 38 C.F.R. § 3.156 (2017).

4.  Tinnitus was not incurred during active service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

5.  The criteria for a rating in excess of 10 percent for residuals of a fractured nose with deviated nasal septum and mild recurring pharyngitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes (DCs) 6502, 6522 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for Bilateral Hearing Loss

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.   38 U.S.C § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."   38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.   Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.   See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

A March 1976 Administrative Decision determined that the Veteran's character of discharge for his period of service from June 1962 to November 1966 is a bar to VA benefits.  

Service connection for bilateral hearing loss was initially denied in an April 1976 rating decision on the basis that the Veteran's character of discharge for the period of service from June 1962 to November 1966 was considered a bar to VA benefits and there was no evidence that bilateral hearing loss was incurred during the period of service from June to December 1961.  In an April 1976 statement, he agreed that hearing loss was not incurred during the period of service from June to December 1961 but appealed the decision finding that his entire period of service from June 1962 to November 1966 was a bar to VA benefits.  

In an April 1976 letter from VA, the Veteran was informed that his notice of disagreement could not be considered valid, as the period of service for which the hearing loss was claimed to be related (June 1962 to November 1966) was a bar to VA benefits.  He did not file any appeal with respect to that decision or on the merits of the April 1976 rating action (the finding that bilateral hearing loss was not incurred during service from June to December 1961), nor was new and material evidence received within one year of the April 1976 rating action.  Therefore, the April 1976 rating action is final.  

In a December 1991 Administrative Decision, it was determined that the Veteran's period of service from June 1962 to June 1965 was honorable and his period of service from June 1965 to November 1966 was considered dishonorable and a bar to VA benefits.  

The claim of entitlement to service connection for bilateral hearing loss was denied in an October 1993 rating decision on the basis that hearing loss was not present in service or secondary to service-connected disability.  The Veteran did not file a timely appeal with respect to the October 1993 rating action, nor was new and material evidence received within one year of the October 1993 rating action.  Therefore, the October 1993 rating action is final.  

The Veteran's application to reopen the claim of entitlement to service connection for bilateral hearing loss was again denied in an October 1995 rating decision on the basis that new and material evidence had not been received.  He filed a timely notice of disagreement with respect to that rating action; however, in an April 1996 statement he withdrew his claim.  Additionally, no new and material evidence was received within one year of the October 1995 rating action.  Therefore, the October 1995 rating action is final.

The Veteran's application to reopen the claim of entitlement to service connection for bilateral hearing loss was again denied in an April 2004 rating decision.  He filed a timely notice of disagreement with respect to that rating action.  A statement of the case was issued in August 2004 and he perfected his appeal in September 2004.  In an April 2005 written statement, he withdrew his appeal.  Additionally, no new and material evidence was received within one year of the April 2004 rating action.  Therefore, the April 2004 rating action is the last final decision on any basis.

The evidence added to the record since the April 2004 denial is cumulative or redundant of the evidence previously of record.  Significantly, June and July 2014 VA treatment records showing bilateral hearing loss for VA purposes is cumulative of the evidence previously of record.  In this regard, a July 1993 VA examination report, which was considered in the October 1993 rating action, reflects a diagnosis of bilateral hearing loss for VA purposes.  

Additionally, the Veteran's lay contentions that his hearing loss is due to noise exposure from mortar, artillery and machine gun fire, that his hearing loss has worsened over the years, and that his hearing loss is due to his service-connected fractured nose are all arguments that are redundant of the evidence previous of record.  Importantly, none of the medical evidence added to the record reflects that bilateral hearing loss was present during service, within one year of service, or is otherwise related to service or service-connected disability.  

As such, the evidence added to the record is not new and material, as it does not present a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.

Service Connection for Tinnitus

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomotology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A review of the record reflects that the Veteran has periodically complained of ringing in the ears; however, in a June 2014 VA treatment record he denied tinnitus.  Although there is no documented diagnosis of tinnitus in the medical records during the appeal period, tinnitus is a disability for which self-diagnosis is appropriate.  Charles v. Principi, 16 Vet. App. 370 (2002).  Here, there is no current complaint of tinnitus during the appeal period apart from the claim for service connection itself.  Nevertheless, giving him the benefit of the doubt, a current disability has been shown.    

However, service connection for tinnitus is not warranted based on a chronicity during service or a continuity of symptomatology after service.  In this regard, the Veteran had no complaints or treatment for tinnitus while in service and did not have complaints of tinnitus until 1976 at the earliest, approximately a decade after his separation from service.  Furthermore, at the time of service separation, he affirmatively denied ear, nose and throat trouble.

The presumption of service connection for tinnitus that manifests to a compensable degree within one year after service separation also does not apply.  Notably, the objective evidence of record establishes that the Veteran did not have tinnitus within one year of his separation from service.  As indicated above, the first complaint of tinnitus was in 1976, approximately a decade after separation from service.  

Next, the Veteran claims that tinnitus is either due to noise exposure during service or to head injuries incurred during service.  A review of the service treatment records reflect that in December 1965 it was noted that he had several head injuries boxing while stationed in Panama (he was stationed in Panama from December 1962 and fractured his nose in November 1963).  Moreover, his military occupational specialty (MOS) was infantry direct fire crewman.  Further, he was noted to be second class gunner and was exposed to mortar and rifle fire.  As such, noise exposure is conceded.  However, nothing in the record links tinnitus, to the extent they exist, to service, including either head injuries from boxing or noise exposure, except his own statements.  

To that end, lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  In this regard, as previously noted, the Veteran is capable of identifying ringing in his ears; however, he has not complained of ongoing tinnitus since service and he actually denied experiencing tinnitus during the period of the claim in 2014.  Under these circumstances, the etiology of tinnitus is medical matter beyond the expertise of a layperson.  There is no indication that an individual with appropriate expertise has related any current tinnitus to service.  Moreover, a May 1992 VA treatment record reflects that the Veteran worked as a carpenter after service for 22 years without hearing protection.  Such lengthy post-service noise exposure without hearing protection and an intervening denial of tinnitus during the period of the claim weigh heavily against a finding of a nexus to service.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Rating for Residuals of Fractured Nose with Deviated Nasal Septum

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's residuals of a fractured nose with deviated nasal septum and mild recurring pharyngitis are rated as 10 percent disabling under DC 6502, which provides a maximum 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Under this diagnostic code, there is no allowable higher rating.

The Board has considered whether a rating in excess of 10 percent is warranted under DC 6522, as the Veteran has been shown to have clear rhinorrhea (runny nose) according to January 2016 VA treatment records.  However, higher rating is not warranted under this code as there is no evidence of polyps.  Moreover, at no point during this appellate period did the Veteran report or the record demonstrate incapacitating episodes/doctor prescribed bedrest due to sinusitis, as is required for the next highest rating under DCs 6510-6514.

In sum, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's residuals of a fractured nose with deviated nasal septum and mild recurring pharyngitis throughout the entire appeal period.  As the preponderance of evidence weighs against the claim, the benefit of the doubt rule is not applicable and the appeal is denied. 

Finally, the Veteran has raised an issue with respect to the examination for his fractured nose disability.  He asserted that the examiner did not examine him, did not inquire about his symptoms or complaints, and did not order imagining studies.  The Board has reviewed the examination and finds that it is adequate for rating purposes.  Specifically, the examiner addressed the Veteran's symptoms, at times quoting what the Veteran said, and conducted a physical examination, including identifying an obstruction of the nasal passage.  Moreover, as noted above, the evidence does not show that any other diagnostic code is applicable to the claim and he is in receipt of the highest rating available.  Therefore, a remand for another examination is not warranted.


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 10 percent for residuals of a fractured nose with deviated nasal septum and mild recurring pharyngitis is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


